ATTORNEY GRIEVANCE COMMISSION                          •       IN THE
OF MARYLAND                                            •       COURT OF APPEALS
                                                       •       OF MARYLAND
Petitioner                                             •       Misc. Docket AG, No. 118
                                                       •       September Term, 2016
V.

RAYMOND JEROME VANZEGO, JR.

Respondent

                                           *     *   *
                                               ORDER

        The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite

Suspension By Consent of the Petitioner, filed by the Attorney Grievance Commission of

Maryland and the Respondent, Raymond Jerome Vanzego, Jr., Esquire, it is this 16th day of

     June ,2017,

        ORDERED, that Respondent be, and hereby is, Indefinitely Suspended from the

practice of law in the State of Maryland with a right to apply for reinstatement no sooner than

ninety (90) days from the effective date of his indefinite suspension for violation of Maryland

Lawyers' Rules of Professional Conduct 1.4, 1.15 and Maryland Rules 16-606.1, 16-607(a),

16-609(b), in effect at the time of the occurrence; and it is further,

        ORDERED, that Respondent's indefinite suspension shall become effective at 5:00

p.m. on June 28, 2017 and it is further,

        ORDERED, that, the Clerk of this Court shall remove the name of Raymond Jerome

Vanzego, Jr., from the register of attorneys in this Court, notify Respondent of the filing of

this order in accordance with Maryland Rule 19-742(a)(1), and comply with the notice

provisions set forth in Maryland Rule 19-761 (b).

                                                       /s/ Clayton Greene Jr.
                                                       Senior Judge